Appeal Dismissed and Memorandum Opinion filed April 11, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01095-CV


                       MICHAEL TAVAKOLI, Appellant

                                         V.

     FRANK TAVAKOLI AND MOHAMMAD TAVAKOLI, Appellees

                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-36112


                          MEMORANDUM OPINION

      This appeal is from a judgment signed November 19, 2018. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On March 20, 2019, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot




                                         2